Exhibit FILED FILING FEE $50 IN THE OFFICE OF THE BY SMITH &HEADMAN SECRETARY OF STATE OF THE TEMPLE STATE OF NEVADA SUITE 334 SALT LAKE CIT, UTAH JUN 10 84111 No. 5288 86 CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF GOLDEN QUEENS MINING CO. Pursuant to the laws of the State of Nevada, the undersigned corporation hereby adopts the following Articles of Amendment to its Articles of incorporation: 1. The name of the corporation is GOLDEN QUEENS MINING CO. 2. 2. We, the undersigned President and secretary of GOLDEN QUEENS MINING CO. do hereby certify: That the Board of Directors an shareholders of said corporation at a meeting duly convened and held on the 28th day of April, 1987, adopted a resolution to amend the original Articles as follows: FIRST.
